Citation Nr: 9901428	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis or a right shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1995 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein it was held that new and material 
evidence had not been received by VA that would support the 
reopening of previously-denied claims for service connection 
for a right eye disorder, and for arthritis or a right 
shoulder disability.  The veteran thereafter perfected an 
appeal of that decision.

A personal hearing was held before the undersigned Member of 
the Board, sitting in Atlanta, in April 1998.


FINDINGS OF FACT

1.  Service connection for a right eye disorder was denied by 
the RO in a September 1964 rating decision.  The veteran was 
notified of that decision, and of his appellate rights and 
pertinent procedures, but he did not express disagreement 
with that determination within the established appeal period.

2.  The evidence received subsequent to September 1964, with 
regard to a right eye disability, is new but is not material.



3.  In an August 1993 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
previously-denied claim for service connection for arthritis 
or a right shoulder disability.

4.  The evidence received subsequent to August 1993, with 
regard to arthritis or a right shoulder disorder, is not new.


CONCLUSIONS OF LAW

1.  The September 1964 rating decision, whereby service 
connection for a right eye disability was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the September 1964 
rating decision, while new, is not material, and does not 
serve to reopen the veteran's claim for service connection 
for a right eye disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The Board's August 1993 decision, whereby it was 
determined that a claim for service connection for arthritis 
or a right shoulder disorder had not been reopened, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

4.  The evidence received subsequent to the Board's August 
1993 decision is not new, and does not serve to reopen the 
veteran's claim for service connection for arthritis or a 
right shoulder disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Veterans Appeals (Court) has held 
that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  New evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991), in which the Court held that a two-step 
analysis is 

necessary, in that it must first be determined if there is  
new and material evidence to reopen a claim; if there is such 
evidence, the claim must then be reviewed on the basis of all 
of the evidence, both old and new.  See also Evans, 9 Vet. 
App. at 283 (1996).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these legal criteria in mind, each of the issues on 
appeal is discussed below.

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disorder

Service connection for a right eye disorder, identified as 
residuals of an eye injury, was denied by the Atlanta RO by 
means of a rating decision rendered in September 1964 
following review of the evidence then of record, which 
included the veteran's service medical records.  In addition, 
the report of a July 1964 VA examination, which encompassed 
an eye examination wherein a diagnosis of "essentially 
negative" was rendered, was also considered by the RO at that 
time.  The RO noted that the VA examination revealed 
residuals of a traumatic injury of the right cheek bone, with 
a slight depression below the right eye, but that the service 
medical records were negative for a diagnosis or treatment 
with regard to either an injury to the eye or cheek bone.

The RO accordingly denied service connection for a disability 
classified as an "eye injury"; the veteran was notified of 
that decision, and of appellate rights and procedures, by 
means of a letter dated September 4, 1964.  The claims file 
does not show that the veteran expressed disagreement with 
that decision within the one-year 

period provided by law.  As indicated previously, that 
decision accordingly became final, and can be reopened by VA 
only upon the submittal of evidence that is both new and 
material, pursuant to the criteria discussed above.

The evidence received subsequent to September 1964, with 
regard to the veteran's claim that service connection for a 
right eye disorder is appropriate, consists primarily of VA 
and private medical records indicating that the veteran had 
been accorded treatment beginning in approximately 1989 for 
right eye problems.  A March 1989 private medical record 
shows impressions to include right eye conjunctivitis.  An 
October 1991 VA medical record indicates an impression of 
right eye iritis, while a February 1992 VA medical record 
notes an assessment of refractive disorder.  In February 
1993, assessments of refractive disorder, senile cataract, 
and blepharitis were rendered; an undated VA medical record, 
apparently prepared in 1993, also notes the presence of a 
"[n]early resolved [right eye] conjunctival hemorrhage."  A 
private physician, in a statement dated in May 1994, reported 
that the veteran had bilateral cataracts, right greater than 
the left; that the veteran was missing a "large" segment of 
bone on the right orbital rim; that the veteran "tells me 
that while he was in the Navy he was hit in the eye with a 
fist and lost vision in that eye for several days"; and that 
"[t]his loss of bone seems consistent with the injury that he 
described back at that point."  In addition, the transcript 
of the veteran's April 1998 personal hearing shows that he 
related an inservice history of a right eye injury, and that 
he incurred a detached retina in 1994 with subsequent loss of 
right eye vision.

This evidence is new, in that it presents information that 
had not previously been of record, and which bears directly 
upon the matter for which the veteran's claim for service 
connection for a right eye disorder had been denied in 1964  
that is, the current manifestation of a right eye disability.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  However, this 
evidence is not material, in that it does not bear directly 
upon the question at hand, which is whether a right eye 
disorder had been incurred in or aggravated by service.  To 
the contrary, it merely presents information regarding the 
manifestation of right eye problems beginning more than 30 
years subsequent to the 

date of the veteran's separation from service.  It does not 
demonstrate that a right eye disability had been manifested 
prior to 1989, nor does it show that the right eye problems 
shown as of that date, and thereafter, were in any way 
related to service.  In that regard, it must be pointed out 
that the May 1994 private physician's statement, to the 
effect that current right lower orbital rim bone loss was 
consistent with an inservice incident as described by the 
veteran, is probative as to possible etiology of the bone 
loss shown in 1994, but cannot be read as presenting 
information pertaining to any right eye impairment claimed by 
the veteran as resulting from that same incident.

It must also be pointed out that, while the veteran has 
alleged the presence of an etiological relationship between a 
purported inservice right eye injury, and his current right 
eye problems, he has not indicated that he has the medical 
knowledge or training that would render him competent to 
render any such finding or opinion.  Moray v. Brown, 5 Vet. 
App. 211 (1993); See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  His contentions in that regard are, 
accordingly, of no probative weight, and do not constitute 
new evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

In brief, the evidence received by VA subsequent to September 
1964, while new, is not material.  The Board finds that this 
evidence is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim for 
service connection for a right eye disorder.  38 C.F.R. 
§ 3.156(a) (1998).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis or a right shoulder disability

Service connection for a right shoulder disability was 
initially denied by means of a rating decision rendered by 
the Atlanta RO in July 1980, while a claim for service 
connection for arthritis was first denied by means of a 
rating decision issued by the RO in March 1985.  On each 
occasion, the veteran was notified of the decision, and of 
his appellate rights and pertinent procedures, but he did not 
timely appeal either decision.  



In a decision dated in August 1993, the Board considered the 
question of whether new and material evidence had been 
received to reopen those claims, which at that time had 
become final.  With regard to the right shoulder, the Board 
noted that evidence that had previously been considered 
included the veteran's service medical records, which did not 
indicate complaints or manifestations pertaining to any right 
shoulder problem, along with post-service medical evidence 
that apparently first demonstrated the presence of right 
shoulder complaints in 1980.  The Board also noted that the 
evidence submitted since the July 1980 denial of service 
connection consisted primarily of medical records reflecting 
treatment, to include treatment for right shoulder 
complaints, dated in 1981 and thereafter.  The Board found 
that this evidence was cumulative in nature, in that it 
presented information relating to the current manifestation 
of a right shoulder problem which had already been known by 
VA when it rendered its previous decision, and accordingly 
did not provide a basis for reopening the veteran's claim.

With regard to arthritis, the Board noted that the evidence 
of record in March 1985, when the veteran's claim for service 
connection for this disorder was initially denied, included 
his service medical records, along with post service medical 
records that reflected the presence of arthritis long after 
service.  The Board also noted that the evidence submitted to 
VA subsequent to March 1985 included additional medical 
records pertaining to treatment for arthritis also long after 
service.  The Board found that this evidence was not new, 
apparently in the sense that it did not present new 
information, and therefore did not provide a basis for 
reopening the claim.

The evidence received by VA subsequent to August 1993, with 
regard to either arthritis or a right shoulder disability, 
consists primarily of recent medical records that pertain to 
treatment for disorders other than arthritis or a right 
shoulder problem.  This evidence, while new in the sense that 
it had not previously been associated with the claims folder, 
is not new in the sense that new information is contained 
therein, with reference to arthritis or a right shoulder 
disorder.  As such, it does not provide a basis for reopening 
the veteran's claim.  Similarly, the veteran's 

hearing testimony, to the effect that current right shoulder 
problems are related to service, is of no probative value, 
and does not constitute new evidence.  Grottveit, supra.

In brief, the evidence submitted subsequent to the Board's 
August 1993 decision, wherein it was held that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arthritis or a right shoulder 
disorder, is not new, and likewise does not support the 
reopening of the veteran's claim for service connection for 
those disabilities.  The Board finds that this evidence is 
not so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim for service 
connection for arthritis or a right shoulder disorder.  
38 C.F.R. § 3.156(a) (1998).


ORDER

New and material evidence has not been received to reopen 
claims for service connection for a right eye disorder, or 
for arthritis or a right shoulder disorder, and entitlement 
to the benefits sought on appeal remain denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the 

	(CONTINUED ON NEXT PAGE)


decision, provided that a Notice of Disagreement concerning 
an issue that was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.

- 2 -
